DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 29, 2020 in response to the previous Non-Final Office Action (09/30/2020) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.
Applicant submits that Sony does not describe at least, for example, the feature of “the first semiconductor substrate is in direct contact with the second semiconductor substrate at a joining interface of the first semiconductor substrate and the second semiconductor substrate”, as recited in amended independent claim 1.
Examiner respectfully disagrees.
Sony teaches in FIG. 13E, after forming the multilayer wiring layer 123 and the like, a support substrate (not shown) or another semiconductor base or the like is joined on the surface 31B side of the semiconductor base 31 (¶84). This reads on the amended claim.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 12/02/2020 and 02/17/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the second transfer transistor is at a position at which a light with a specific incident angle is incident based on passage of the light through the opening”. It is clear from the specification that “charge discharging unit can be arranged at a position where a light with a predetermined incident angle is incident in a case where the light passes through the first opening” (see published specification ¶18). However, it is not clear that the same applies to the second transistor TRM. There is no mention of the arrangement of TRM relative to the opening in 

Claim 13 recites the limitation “a first distance between the third light blocking part and the charge holding unit is less than a second distance between the third light blocking part and the first light blocking part”. It is not clear how both of these distances can be true simultaneously. The claim requires that the third light blocking part be parallel to the second surface of the photoelectric conversion unit, thus requiring it to be horizontal. The claim also requires that the first light blocking part be connected to both the second and third light blocking parts, at different positions. It is not clear to the Examiner how all the third light blocking part is closer to the charge holding unit that it is to the first light blocking part, since the third and first light blocking parts are connected.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 9, 12 – 15, 17 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JP 2013-98446 (hereinafter Sony).
Regarding claim 1, Sony discloses a solid-state image sensing device, comprising: a photoelectric conversion unit (32); a charge holding unit (35); a first Tr1) that includes a vertical structure, wherein the vertical structure connects the photoelectric conversion unit with the charge holding unit (fig. 2); a second transfer transistor (Tr2) that connects to the photoelectric conversion unit through the first transfer transistor (fig. 2; ¶20-23); a first semiconductor substrate (31) (fig. 2, 13); and a second semiconductor substrate (123), (fig. 13), wherein the first semiconductor substrate is in direct contact with the second semiconductor substrate at a joining interface of the first semiconductor substrate and the second semiconductor substrate (fig. 13; ¶84: after forming the multilayer wiring layer 123 and the like, a support substrate (not shown) or another semiconductor base or the like is joined on the surface 31B side of the semiconductor base 31); and wherein the photoelectric conversion unit and the charge holding unit are stacked (fig. 2, 13).

Regarding claim 2, Sony disclose all of the aforementioned limitations of claim 1. Sony also teaches wherein the photoelectric conversion unit includes a first surface (31A) and a second surface (31B), the first surface is opposite to the second surface, and the second surface is a light receiving surface of the photoelectric conversion unit (fig. 2, 13; ¶21).

Regarding claim 3, Sony disclose all of the aforementioned limitations of claim 1. Sony also teaches wherein the charge holding unit is configured to hold charges transferred from the photoelectric conversion unit (fig. 2; ¶20: accumulates PD32).

signal charge transmitted to FD 35).

Regarding claim 5, Sony disclose all of the aforementioned limitations of claim 1. Sony also teaches wherein the second transfer transistor is configured to discharge the charges accumulated in the photoelectric conversion unit (fig. 2; ¶22: signal charge transmitted from FD 35 to FD 37).

Regarding claim 6, Sony disclose all of the aforementioned limitations of claim 2. Sony also teaches further comprising a light blocking part (38) that includes a first light blocking part (38A) and a second light blocking part (38B), wherein the first light blocking part is between the second surface of the photoelectric conversion unit and the charge holding unit (fig. 2; ¶25).

Regarding claim 9, Sony disclose all of the aforementioned limitations of claim 1. Sony also teaches wherein the photoelectric conversion unit (32) is on the first semiconductor substrate, the charge holding unit (35/37) is on the second semiconductor substrate, and the first transfer transistor (Tr1) is on the first semiconductor substrate and the second semiconductor substrate (fig. 2, 13; ¶20-23), and a first distance between the joining interface and a drain terminal of the first transfer transistor is less than a second distance between the joining interface and a source the distance between the top of first level shade part 38A (joining interface) and a drain terminal (p area below gate and FD region) of the first transistor Trl is less than the distance between the top of 38A and a source terminal (n area adjacent to 38B portion of shade part 38) of the first transistor: fig. 4; ¶25)

Regarding claim 12, Sony disclose all of the aforementioned limitations of claim 6. Sony also teaches wherein a gate electrode (34) of the first transfer transistor comprises a first electrode part parallel to the first light blocking part (¶21-22), and a second electrode part (vertical gate) vertical to the first light blocking part and extending from the first light blocking part closer to the charge holding unit toward the photoelectric conversion unit through an opening (¶21-22).

Regarding claim 13, Sony disclose all of the aforementioned limitations of claim 6. Sony also teaches further comprising: a third light blocking part connected to the first light blocking part at a first position different from a second position, wherein the second light blocking part is connected to the first light blocking part at the second position that corresponds to a connection part,  configuration in which an end section of a horizontal light shielding section is bent toward an analog memory).


Regarding claim 15, Sony disclose all of the aforementioned limitations of claim 6. Sony also teaches further comprising a third light blocking part connected to the first surface of the photoelectric conversion unit and the second light blocking part, wherein the second light blocking part is connected to the second surface of the photoelectric conversion unit (figs. 15; ¶25, 89: vertical light shielding portion 38B is formed from the back surface 31A side of the semiconductor substrate 31 to a depth connecting to the horizontal light shielding portion 38A; light shielding layer 38, the hollow portion 127 described above becomes the horizontal light shielding portion 38A, and the trench 126 becomes the vertical light shielding portion 38B).

Regarding claim 17, Sony disclose all of the aforementioned limitations of claim 1. Sony also teaches wherein the photoelectric conversion unit comprises a protruded part from the second surface extending from a first light blocking part toward the charge holding unit via the first opening (fig. 2: n-type semiconductor region 32B in the PD 32).

Regarding claim 18, Sony disclose all of the aforementioned limitations of claim 17. Sony also teaches wherein the protruded part spreads in parallel with a first surface  of the photoelectric conversion unit (fig. 2: n-type semiconductor region 32B in the PD 32).

Regarding claim 20, Sony disclose all of the aforementioned limitations of claim 1. Sony also teaches further comprising: a charge voltage conversion unit; and a first light blocking part (38), wherein the second transfer transistor for transferring charges held in the charge holding unit to the charge voltage conversion unit, wherein the first light blocking part is arranged between the second surface of the photoelectric conversion unit, and the charge holding unit and the charge voltage conversion unit (¶20-24; fig. 2, 13, 15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2013-98446 (hereinafter Sony) in view of Ishii et al. (US 2007/0263156).
Regarding claim 7, Sony disclose all of the aforementioned limitations of claim 6. Sony also teaches the second light blocking part surrounds a side surface of the photoelectric conversion unit (fig. 3: 38B surrounds the PD32). Sony fails to explicitly disclose wherein the first light blocking part is with a first opening.


Regarding claim 8, Sony in view of Ishii disclose all of the aforementioned limitations of claim 7. The combination also teaches wherein the second transfer transistor is at a position at which a light with a specific incident angle is incident based on passage of the light through a first opening (Sony fig. 2; Ishii fig. 5: ¶38).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2013-98446 (hereinafter Sony) in view of Suzuki et al. (US 2015/0084144).
Regarding claim 10, Sony disclose all of the aforementioned limitations of claim 6. Sony fails to explicitly disclose wherein a cross section of the first light blocking part is tapered from a connection part towards the first an opening, and the second light blocking part is connected to the first light blocking part at the connection part.
. 

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sony in view of Japanese Patent Publication JP 2011-040926 (hereinafter Mabuchi).
Regarding claim 11, Sony disclose all of the aforementioned limitations of claim 6. Sony fails to explicitly disclose further comprising: a third light blocking part that covers at least a part of the charge holding unit, wherein the third light blocking part is opposite to a device forming surface, the device forming surface is opposite to the first light blocking part, and the first transfer transistor is on the device forming surface.
	In the same field of endeavor, Mabuchi teaches a light shielding section (29) above a region in which a transfer transistor is formed (fig. 3-4). In light of the teaching of Mabuchi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Mabuchi’s shield configuration in Sony’s system because an artisan of ordinarily skill would recognize that this would result in system with better noise suppression.

	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sony in view of Examiner’s Official Notice (MPEP § 2144.03).
	Regarding claim 16, Sony discloses all the aforementioned limitations of claim 1. Sony also teaches a silicon wafer (¶99).  Sony fails to explicitly disclose wherein the photoelectric conversion unit, the charge holding unit, and the first transfer transistor are made of monocrystal silicon. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of a single crystal semiconductor substrate are well known and expected in the art. Thus, at the time the invention was made, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art, before the effective filing date of the invention, to have included the teachings of monocrystal silicon into the disclosure of Sony to arrive at Applicant's claimed invention. Examples of this can be found in Ishii (US 4,884,121) which teaches transfer gate transistor comprises a semiconductor substrate 1 formed of a monocrystal silicon (c.1, ll.19-21); El-Kareh et al. (US 2008/0308855) which teaches a common choice for charge-storage node 460 is a polysilicon (polycrystalline silicon) layer, but could also include other forms of doped or undoped silicon materials, such as monocrystalline silicon (¶52); and Yamada (5,461,419) which teaches as a photoelectric conversion device, a MOSFET photocell and photodiode using monocrystalline silicon, amorphous silicon, polycrystallinesilicon or the like are known.

	Regarding claim 19, Sony discloses all the aforementioned limitations of claim 1. Sony also teaches a silicon wafer (¶99). Sony fails to explicitly disclose further comprising an alignment mark that corresponds to a fourth an opening in a sacrifice film Official Notice that both the concepts and advantages of a SiGE and alignment marks in films are well known and expected in the art. Thus, at the time the invention was made, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art, before the effective filing date of the invention, to have included the teachings of using SiGe and alignment marks in sacrifice films into the disclosure of Sony to arrive at Applicant's claimed invention. Examples can be found in Oishi (US 2014/0002700) which teaches shroud 32, for example, is formed from SiGe (Silicon Germanium) (¶94).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698